    Case 1:13-cr-00083-WMS-HBS Document 730 Filed 06/17/21 Page 1 of 13




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


       v.                                                    DECISION AND ORDER
                                                                 13-CR-83S (6)
JOSE RIVERA,                                                      20-CV-824S

                            Defendant.


                                    I. INTRODUCTION

       Presently before this Court is Petitioner Jose Rivera’s pro se Motion to Vacate, Set

Aside, or Correct his Sentence under 28 U.S.C. § 2255, as well as the government’s

Motion to Dismiss the petition on timeliness grounds. For the reasons discussed below,

the petition is dismissed as untimely and, alternatively, denied on the merits as barred by

the waiver provisions of Rivera’s plea agreement.

                                    II. BACKGROUND

       On December 21, 2016, Rivera pleaded guilty to conspiring to possess with intent

to distribute, and to distribute, 1 kilogram or more of heroin, in violation of 21 U.S.C. §

846. See Docket Nos. 456, 460. He did so with the benefit of a plea agreement, in which

he waived his right to appeal or collaterally attack any sentence that fell within or below a

term of imprisonment of 135 to 168 months, a fine of $15,000 to $10,000,000, and a term

of supervised release of five years. See Plea Agreement, Docket No. 456, ¶¶ 16, 17.

       Several months later, on April 5, 2017, this Court sentenced Rivera to 120 months’

imprisonment, 5 years’ supervised release, a $100 special assessment, and no fine, fees

or costs, which was consistent with the sentencing provision in Rivera’s plea agreement


                                             1
     Case 1:13-cr-00083-WMS-HBS Document 730 Filed 06/17/21 Page 2 of 13




that called for imposition of an agreed-upon 120-month sentence pursuant to Rule 11

(c)(1)(C) of the Federal Rules of Criminal Procedure. See Plea Agreement, ¶ 11; Docket

No. 533. The Clerk of Court entered judgment on April 11, 2017. See Docket No. 540.

Rivera did not appeal.

       More than three years later, on June 17, 2020, Rivera filed the instant Motion to

Vacate, Set Aside, or Correct his Sentence. See Docket No. 681. The government

moved to dismiss the petition as untimely on July 28, 2020, and filed a substantive

response on October 20, 2020. See Docket Nos. 689, 725. Rivera did not respond to

either of the government’s submissions, despite being afforded the opportunity to do so.

See Docket No. 684. This Court took the motions under advisement without oral argument

at the conclusion of the briefing schedule.

                                     III. DISCUSSION

A.     Rivera’s Petition

       Twenty-eight U.S.C. § 2255 allows federal prisoners to challenge the legality of

their sentences. Specifically, “[s]ection 2255 provides that a prisoner sentenced by a

federal court may move to have that sentence vacated, set aside or corrected if he or she

claims that the court, in sentencing him or her, violated the constitution or the laws of the

United States, improperly exercised jurisdiction, or sentenced him or her beyond the

maximum time allowed by law.” Rose v. United States, No. 13-CV-5885, 2013 WL

5303237, at *1 (S.D.N.Y. Sept. 20, 2013) (quoting Thai v. United States, 391 F.3d 491,

493 (2d Cir. 2005)); 28 U.S.C. § 2255 (a). A prisoner is entitled to a hearing on a § 2255

motion “[u]nless the motion and the files and records of the case conclusively show that

the prisoner is entitled to no relief.” 28 U.S.C. § 2255 (b); see also Pham v. United States,

                                              2
    Case 1:13-cr-00083-WMS-HBS Document 730 Filed 06/17/21 Page 3 of 13




317 F.3d 178, 184-85 (2d Cir. 2003).

       The Antiterrorism and Effective Death Penalty Act of 1996 imposes a one-year

limitations period that runs from the latest of:

              (1) the date on which the judgment of conviction becomes
              final;

              (2) the date on which the impediment to making a motion
              created by governmental action in violation of the Constitution
              or laws of the United States is removed, if the movant was
              prevented from making a motion by such governmental
              action;

              (3) the date on which the right asserted was initially
              recognized by the Supreme Court, if that right has been newly
              recognized by the Supreme Court and made retroactively
              applicable to cases on collateral review; or

              (4) the date on which the facts supporting the claim or claims
              presented could have been discovered through the exercise
              of due diligence.

28 U.S.C. § 2255 (f).

       Under § 2255 (f)(1), a petition must be filed within one year of the date that the

underlying conviction becomes final. When a petitioner fails to file a direct appeal, the

judgment of conviction “becomes final when the time for filing a direct appeal expires.”

See Moshier v. United States, 402 F.3d 116, 118 (2d Cir. 2005); Apotosky v. United

States, 09-Cr-166A, 13-CV-737A, 2016 WL 1584383, at *2 (W.D.N.Y. Mar. 8, 2016)

(citing Moshier). The time for filing a direct appeal expires 14 days after entry of judgment.

See Fed. R. App. P. 4 (b)(1)(A)(i).

       Here, the Clerk of Court entered judgment on April 11, 2017. See Docket No. 540.

Rivera’s time to file an appeal expired 14 days later, on April 25, 2017. See Fed. R. App.

P. 4 (b)(1)(A)(i). Rivera did not appeal. He therefore had one year from April 25, 2017,

                                              3
    Case 1:13-cr-00083-WMS-HBS Document 730 Filed 06/17/21 Page 4 of 13




within which to file his § 2255 petition. But Rivera filed his petition on June 17, 2020,

which is three years, one month, and 23 days after April 25, 2017. See Docket No. 681.

Rivera’s petition is therefore untimely under 28 U.S.C. § 2255 (f)(1).

       Rivera does not address the timeliness of his petition head on. Construing his

petition liberally, he appears to suggest that “new case laws [sic] not available at the time

of sentencing” excuse his late petition, see Motion to Vacate, Docket No. 681, p. 4., and

that his petition is timely because he is “actually innocent,” see id. p. 10. But Rivera does

not assert a new, retroactive right recognized by the Supreme Court for purposes of 28

U.S.C. § 2255 (f), nor does he sufficiently assert actual innocence, which requires “new

reliable evidence—whether it be exculpatory scientific evidence, trustworthy eyewitness

accounts, or critical physical evidence—that was not presented at trial” and a showing

that “it is more likely than not that no reasonable juror would have found [him] guilty

beyond a reasonable doubt.” Schlup v. Delo, 513 U.S. 298, 324-27, 115 S. Ct. 851, 130

L. Ed. 2d 808 (1995). Consequently, Rivera’s petition is untimely and must be dismissed.

       Nevertheless, even if it was timely, Rivera’s petition would be barred because he

failed to file a direct appeal and he waived his appeal and collateral-attack rights when he

knowingly, voluntarily, and competently pleaded guilty.

       First, a § 2255 motion is not a substitute for an appeal. See Bousley v. United

States, 523 U.S. 614, 621, 118 S. Ct. 1604, 140 L. Ed. 2d 828 (1998) (“Habeas review is

an extraordinary remedy and ‘will not be allowed to do service for an appeal.’”) (quoting

Reed v. Farley, 512 U.S. 339, 354, 114 S. Ct. 2291, 2300, 129 L. Ed. 2d 277 (1994)).

The “procedural default” rule therefore bars collateral review of non-constitutional, non-

jurisdictional claims that could have been raised on direct appeal, unless the petitioner

                                             4
    Case 1:13-cr-00083-WMS-HBS Document 730 Filed 06/17/21 Page 5 of 13




shows cause for failing to raise the claims on direct review and actual prejudice or actual

innocence, neither of which Rivera does here. See Bousley, 523 U.S. at 622-23 (citations

omitted); see also United States v. Thorn, 659 F.3d 227, 231 (2d Cir. 2011); Brennan v.

United States, 867 F.2d 111, 117 (2d Cir. 1989) (“non-constitutional and non-jurisdictional

claims are generally procedurally foreclosed to a section 2255 petitioner if not raised on

direct appeal”).

       Second, it is well established that a knowing, voluntary, and competent waiver

made as part of a plea agreement is presumptively and generally enforceable. See

Sanford v. United States, 841 F.3d 578, 580 (2d Cir. 2016) (per curiam); see also United

States v. Riggi, 649 F.3d 143, 147 (2d Cir. 2011); United States v. Hernandez, 242 F.3d

110, 113 (2d Cir. 2001). “An enforceable waiver bars claims based on grounds that arose

after, as well as before, the [plea] agreement was signed.” Muniz v. United States, 360

F. Supp. 2d 574, 577 (S.D.N.Y. 2005) (citing Garcia-Santos v. United States, 273 F.3d

506, 509 (2d Cir. 2001) (per curiam)). Thus, “[i]n no circumstance . . . may a [petitioner]

who has secured the benefits of a plea agreement and knowingly and voluntarily waived

the right to appeal a certain sentence, then appeal the merits of a sentence conforming

to the agreement. Such a remedy would render the plea bargaining process and the

resulting agreement meaningless.” United States v. Salcido-Contreras, 990 F.2d 51, 53

(2d Cir. 1993).

       To determine whether a waiver is enforceable, courts examine the underlying

record and may rely on a defendant’s sworn statements during the plea allocution, see

Salerno v. Berbary, 389 F. Supp. 2d 480, 484 (W.D.N.Y. 2005), which statements “carr[y]

such a strong presumption of accuracy that a district court does not, absent a substantial

                                            5
    Case 1:13-cr-00083-WMS-HBS Document 730 Filed 06/17/21 Page 6 of 13




reason to find otherwise, abuse its discretion in discrediting later self-serving and

contradictory testimony,” United States v. Juncal, 245 F.3d 166, 171 (2d Cir. 2001).

       Rivera does not challenge the knowing, voluntary, and competent nature of his

guilty plea, including his waiver of his right to appeal or collaterally attack his sentence.

His claims instead concern allegedly incorrect and ineffective advice he received

concerning sentencing issues. Indeed, both the plea agreement and plea allocution

demonstrate the validity of Rivera’s waiver.

       In his plea agreement, Rivera acknowledged his rights to appeal and collaterally

attack his sentence and then knowingly agreed to waive them as follows:

              The defendant understands that Title 18, United States Code,
              Section 3742 affords a defendant a limited right to appeal the
              sentence imposed. The defendant, however, knowingly
              waives the right to appeal and collaterally attack any
              component of a sentence imposed by the Court which falls
              within or is less than the sentence range for imprisonment, a
              fine and supervised release set forth in Section III, ¶ 10,
              above, notwithstanding the manner in which the Court
              determines the sentence. In the event of an appeal of the
              defendant’s sentence by the government, the defendant
              reserves the right to argue the correctness of the defendant’s
              sentence.

              The defendant understands that by agreeing not to collaterally
              attack the sentence, the defendant is waiving the right to
              challenge the sentence in the event that in the future the
              defendant becomes aware of previously unknown facts or a
              change in the law which the defendant believes would justify
              a decrease in the defendant’s sentence.

Plea Agreement, ¶¶ 16, 17.

       Rivera further acknowledged that he had read the plea agreement, that he had a

full opportunity to discuss the terms of the plea agreement with his lawyer, that the

agreement represented the total agreement between himself and the government, that

                                               6
    Case 1:13-cr-00083-WMS-HBS Document 730 Filed 06/17/21 Page 7 of 13




no promises or representations other than those contained in the plea agreement were

made to him, that he understood all of the consequences of his guilty plea, that he fully

agreed with the contents of the plea agreement, and that he was entering the plea

agreement voluntarily and of his own free will. Id. ¶ 25 and p. 10.

       The plea allocution also confirms that Rivera validly waived his rights to appeal or

collaterally attack his sentence. Rivera expressed the voluntary nature of his plea (see

Plea Transcript, Docket No. 700, p. 35), his satisfaction with his lawyer (see id. pp. 6, 19,

33), his understanding of the appeal-waiver provisions (see id. p. 31), and his

acknowledgement that no promises other than those in the written plea agreement were

made to him (see id. p. 32-33).

       Consequently, having thoroughly examined the record, and in the absence of any

contention otherwise, this Court finds that Rivera entered his guilty plea and its waiver

provisions knowingly, voluntarily, and competently. This bars each of Rivera’s claims,

which all relate to sentencing: that his relevant conduct was miscalculated (see Motion to

Vacate, pp. 4, 13-14, 16-17); that the Presentence Report contained uncorrected errors

(see id pp. 5, 14-15, 18-19); that he received a disparate sentence (see id pp. 6, 19-21);

and that he is due the return of his forfeited property (see id. pp. 7, 21). See United States

v. Granik, 386 F.3d 404, 412 (2d Cir. 2004) (“Knowing and voluntary appellate waivers

included in plea agreements must be enforced because, if they are not, the covenant not

to appeal becomes meaningless and would cease to have value as a bargaining chip in

the hands of defendants.”).

       While there are narrow exceptions to the general enforceability of waivers, none

of them apply here. A waiver provision is presumptively enforceable other than

                                              7
    Case 1:13-cr-00083-WMS-HBS Document 730 Filed 06/17/21 Page 8 of 13




              (1) when the waiver was not made knowingly, voluntarily, and
              competently, (2) when the sentence was imposed based on
              constitutionally impermissible factors, such as ethnic, racial or
              other prohibited biases, (3) when the government breached
              the plea agreement, or (4) when the sentencing court failed to
              enunciate any rationale for the defendant’s sentence, thus
              amounting to an abdication of judicial responsibility subject to
              mandamus.

Sanford, 841 F.3d at 580 (quoting United States v. Gomez-Perez, 215 F.3d 315, 319 (2d

Cir. 2000)). Since none of these exceptions apply, this Court must enforce the waiver.

       A valid “waiver bars claims based on grounds that arose after, as well as before,

the [plea] agreement was signed.” Muniz, 360 F. Supp. 2d at 577. A valid guilty plea

“conclusively resolves the question of factual guilt supporting the conviction, thereby

rendering any antecedent constitutional violation bearing on factual guilt a non-issue.”

United States v. Gregg, 463 F.3d 160, 164 (2d Cir. 2006); see Tollett v. Henderson, 411

U.S. 258, 267, 93 S. Ct. 1602, 1608, 36 L. Ed. 2d 235 (1973) (noting that if a defendant

validly admits guilt, “he may not thereafter raise independent claims relating to the

deprivation of constitutional rights that occurred prior to the entry of the guilty plea”). And

the Second Circuit has “long enforced waivers of direct appeal rights in plea agreements,

even though the grounds for appeal arose after the plea agreement was entered into.”

Garcia-Santos, 273 F.3d at 509 (citing United States v. Yemitan, 70 F.3d 746, 747-48 (2d

Cir. 1995)); see also United States v. Harrison, 699 F.3d 158, 159 (2d Cir. 2012) (per

curiam) (finding that the petitioner’s “inability to foresee that subsequently decided cases

would create new appeal issues does not supply a basis for failing to enforce an appeal

waiver”) (quoting Riggi, 649 F.3d at 150 n. 7 )); Medina v. United States, 16 Civ. 5043

(AT)(JCF), 94 Cr. 0872 (SAS)(JCF), 2017 WL 476670, at *2 (S.D.N.Y. Feb. 3, 2017)

(citing Garcia-Santos in rejecting a petitioner’s argument that his waiver was not knowing
                                              8
    Case 1:13-cr-00083-WMS-HBS Document 730 Filed 06/17/21 Page 9 of 13




and voluntary “because he could not have known ‘that he was also waiving a right that

didn’t exist at the time of the guilty plea’”). The same is true for enforcement of waivers

of collateral attack under § 2255. See Garcia-Santos, 273 F.3d at 509 (“The reasons for

enforcing waivers of direct appeal [when the grounds for appeal arose after the plea

agreement was entered into] lead us to the same conclusion as to waivers of collateral

attack under § 2255.”).

       Here, Rivera’s ineffective-assistance-of-counsel claims are not of the type that fall

outside of the waiver. “[A] waiver of appellate or collateral attack rights does not foreclose

an attack on the validity of the process by which a waiver has been procured,” such as a

plea agreement. Frederick v. Warden, Lewisburg Corr. Facility, 308 F.3d 192, 195 (2d

Cir. 2002). A waiver may therefore be unenforceable if the petitioner has a meritorious

claim that it was procured as the result of ineffective assistance of counsel. See United

States v. Monzon, 359 F.3d 110, 118-19 (2d Cir. 2004); see El Saleh v. United States,

13-CV-1567 (DLI), 2016 WL 4734601, at *3 (E.D.N.Y. Sept. 9, 2016) (“[A] defendant

cannot be bound by an appeal waiver if the decision to enter a plea agreement was the

product of counsel’s ineffective assistance”) (citing Hernandez, 242 F.3d at 114)).

       Thus, “[a]n ineffective assistance of counsel claim survives the guilty plea or the

appeal waiver only where the claim concerns the advice the defendant received from

counsel” that informed his or her decision to enter the guilty plea. Parisi v. United States,

529 F.3d 134, 138-39 (2d Cir. 2008) (emphasis added). This is because, if a petitioner

challenges counsel’s effectiveness in connection with the plea agreement itself, he is in

essence challenging the constitutionality of the process by which he waived his right to

collaterally attack the sentence, and his claim therefore survives the waiver. Id. (“although

                                              9
    Case 1:13-cr-00083-WMS-HBS Document 730 Filed 06/17/21 Page 10 of 13




challenging the attorney’s role in shaping the defendant’s bargaining position cannot

avoid the waiver, challenging the attorney’s advice about that bargaining position, by

connecting the knowing and voluntary nature of the defendant’s plea decision with the

attorney’s conduct, does.”); see also El Saleh, 2016 WL 4734601, at *3 (“[W]here an

attorney’s ineffective assistance caused a defendant to agree to a waiver, a court must

look past the waiver and examine the underlying merits of the ineffective assistance

claim.”). In short, ineffective-assistance-of-counsel claims that affect the plea process

survive the waiver, and those that do not, do not. See id. at *5.

      Rivera’s ineffective-assistance-of-counsel claims relate to sentencing, not the plea

process. As such, the claims do not survive the valid, enforceable waiver. See United

States v. Djelevic, 161 F.3d 104, 107 (2d Cir. 1998) (“[D]efendant claims that his waiver

should not bar consideration of his appeal because counsel was ineffective not at the time

of the plea, but at sentencing. We emphatically reject this contention.”); United States v.

Jimenez, 106 F. App’x 92, 93 (2d Cir. 2004) (citing Monzon, 359 F.3d at 118 (“[A] claim

of ineffective assistance is waived when . . . it attacks the sentence itself and not the

underlying plea agreement that supported the sentence.”)); United States v. Cano, 494

F. Supp. 2d 243, 248 (S.D.N.Y. 2007) (finding that only “when the claim relates to the

negotiation and entry of a plea or sentencing agreement” may “[c]laims of ineffective

assistance of counsel . . . survive § 2255 waivers”). Rivera’s arguments are further

premised on subsequent caselaw, which is also not a ground to avoid the waiver. See

United States v. Morgan, 406 F.3d 135, 137 (2d Cir. 2005) (holding that a defendant’s

“inability to foresee that subsequently decided cases would create new appeal issues

does not supply a basis for failing to enforce an appeal waiver. On the contrary, the

                                            10
     Case 1:13-cr-00083-WMS-HBS Document 730 Filed 06/17/21 Page 11 of 13




possibility of a favorable change in the law after a plea is simply one of the risks that

accompanies pleas and plea agreements.”). Consequently, Rivera’s claims fail as barred

by the waiver provisions in his plea agreement.

B.     Evidentiary Hearing

       Section 2255 provides that a court must hold an evidentiary hearing “[u]nless the

motion and the files and records of the case conclusively show that the prisoner is entitled

to no relief.” Rule 4 (b) also provides that “[i]f it plainly appears from the motion, any

attached exhibits, and the record of prior proceedings that the moving party is not entitled

to relief, the judge must dismiss the motion . . . .”

       Here, this Court finds that no evidentiary hearing is warranted or required because

Rivera’s motion and the record conclusively demonstrate that the motion is untimely and

that, alternatively, Rivera is not entitled to relief under § 2255. See Orbach v. United

States, 11 Cr. 111 (NRB), 2017 WL 5632815, at *7 (S.D.N.Y. Nov. 7, 2017) (denying

request for a § 2255 hearing where “[t]he existing record is conclusive that petitioner is

not entitled to relief on any theory presented to [the court]”).

C.     Certificate of Appealability

       For a certificate of appealability to issue, a petitioner must make a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253 (c)(2). To make the

required “substantial showing,” Rivera must establish that “reasonable jurists could

debate whether . . . the petition should have been resolved in a different manner or that

the issues presented were adequate to deserve encouragement to proceed further.”

Rhagi v. Artuz, 309 F.3d 103, 106 (2d Cir. 2002) (per curiam) (citations and internal

quotation marks omitted). Rivera makes no such substantial showing of the denial of a

                                              11
    Case 1:13-cr-00083-WMS-HBS Document 730 Filed 06/17/21 Page 12 of 13




constitutional right in this case. A certificate of appealability will therefore not issue.

                                     IV. CONCLUSION

       For the reasons stated above, Rivera’s Motion to Vacate, Set Aside or Correct his

Sentence is denied. If Rivera wishes to appeal, he must file a Notice of Appeal with the

Clerk’s Office, United States District Court, Western District of New York, within 60 days

of the date of judgment in this action. Requests to proceed on appeal as a poor person,

if any, must be filed with the United States Court of Appeals for the Second Circuit, in

accordance with the requirements of Rule 24 of the Federal Rules of Appellate Procedure.

                                         V. ORDERS

       IT HEREBY IS ORDERED, that the government’s Motion to Dismiss (Docket No.

689) is GRANTED, and that alternatively, Petitioner’s Motion to Vacate, Set Aside or

Correct his Sentence and Conviction under 28 U.S.C. § 2255 (Docket No. 681) is

DENIED.

       FURTHER, that this Court hereby certifies, pursuant to 28 U.S.C. § 1915 (a)(3)

and Rule 24 (a)(3) of the Federal Rules of Appellate Procedure, that any appeal from this

Decision and Order would not be taken in good faith and therefore leave to appeal as a

poor person is DENIED. See Coppedge v. United States, 369 U.S. 438, 82 S. Ct. 917, 8

L. Ed. 2d 21 (1962).

       FURTHER, that a Certificate of Appealability under 28 U.S.C. § 2253 is DENIED.

       FURTHER, that the Clerk of Court is directed to CLOSE 20-CV-824S.




                                              12
    Case 1:13-cr-00083-WMS-HBS Document 730 Filed 06/17/21 Page 13 of 13




         FURTHER, that the Clerk of Court is directed to mail a copy of this decision to

Petitioner at his correctional institution of record.

         SO ORDERED.


Dated:         June 17, 2021
               Buffalo, New York
                                                           s/William M. Skretny
                                                         WILLIAM M. SKRETNY
                                                        United States District Judge




                                               13
